Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2021, has been entered.  

2.	Claims 1-5, 7-8, 11-16 and 18-20 are pending.  Claims 12-15 and 18 are withdrawn from further consideration, as being drawn to non-elected Groups.  Claims 1-5, 7-8, 11, 16 and 19-20 are under consideration. Applicant has elected the species of SEQ ID Nos: 7, 122-127, 128, 130, 132 and 2684. SEQ ID NO:2654 has been rejoined with SEQ ID NO:2684.

Grounds of Rejection Maintained

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-2, 4-5, 7-8, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kufer et al (US 2011/0275787 A1, of record), Lum et al (BBMT, 18:1012-1022, 2012, of record), Lin et al (US 2011/0165161 A1, of record) and Andersen et al (JBC, 288(33):24277-24285, 2013).
Kufer et al teach bispecific antibodies comprising SEQ ID NO:132 which comprises the recited CDRs, VH and VL) that binds to CD3 and another antigen (see entire document, e.g., abstract, pages 44 and 61 and 3 and alignment). Kufer et al teach pharmaceutical compositions and kits comprising said antibodies (see pages 22-23).
RESULT 3
US-13-122-280A-185
; Sequence 185, Application US/13122280A
; Publication No. US20110275787A1
; GENERAL INFORMATION
;  APPLICANT: Micromet AG
;  TITLE OF INVENTION: Cross-species-specific single domain bispecific single chain
;  TITLE OF INVENTION:antibody
;  FILE REFERENCE: 42-99/PCT-US
;  CURRENT APPLICATION NUMBER: US/13/122,280A
;  CURRENT FILING DATE: 2011-07-15
;  PRIOR APPLICATION NUMBER: PCT/EP2009/062795
;  PRIOR FILING DATE: 2009-10-01
;  PRIOR APPLICATION NUMBER: 61/101,935
;  PRIOR FILING DATE: 2008-10-01
;  NUMBER OF SEQ ID NOS: 429
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 185
;  LENGTH: 249
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: VH-VL of I2C
US-13-122-280A-185

  Query Match             100.0%;  Score 1338;  DB 10;  Length 249;
  Best Local Similarity   100.0%;  
  Matches  249;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLKLSCAASGFTFNKYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLKLSCAASGFTFNKYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60

Qy         61 YYADSVKDRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYISYWAYWGQGTL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YYADSVKDRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYISYWAYWGQGTL 120

Qy        121 VTVSSGGGGSGGGGSGGGGSQTVVTQEPSLTVSPGGTVTLTCGSSTGAVTSGNYPNWVQQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VTVSSGGGGSGGGGSGGGGSQTVVTQEPSLTVSPGGTVTLTCGSSTGAVTSGNYPNWVQQ 180

Qy        181 KPGQAPRGLIGGTKFLAPGTPARFSGSLLGGKAALTLSGVQPEDEAEYYCVLWYSNRWVF 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KPGQAPRGLIGGTKFLAPGTPARFSGSLLGGKAALTLSGVQPEDEAEYYCVLWYSNRWVF 240

Qy        241 GGGTKLTVL 249
              |||||||||
Db        241 GGGTKLTVL 249

Lum et al teach a bispecific antibody that binds to CD3 and the viral antigen CMV to treat or prevent CMV infection (see entire document, e.g., abstract).  
Lin et al teach fusing human serum albumin at the C-terminus to bispecific antibodies using a linker comprising GGGGS and fusing proteins to antibodies to increase their half-life (see entire document, e.g., abstract and page 10 and page 15) and HSA is a protein known to increase the serum half-life of proteins.
Andersen et al teach HSA fusion to antibodies was used to extend half-lives of antibody constructs (see page 24,278, left column).  
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to make a bispecific antibody that binds to CD3 comprising SEQ ID NO:132 and binds to CMV and further comprises HSA linked to the C-terminus with a GGGGS linker and pharmaceutical and kits comprising said construct.  In this case, one of skill would have recognized that the antibody that binds to CD3 comprising SEQ ID NO:132 has been established as effective in binding CD3 in bispecific antibodies to target cells expressing an antigen bound by the second binding domain, while CMV is a known antigen expressed on CMV virally infected cells, such that adding binding domains that bind CMV would be expected to create a construct that binds both T-cells and CMV infected cells which would have the advantage of treating CMV.  Furthermore, one of skill would have been motivated to add HSA to the C-terminus as one would have expected that this addition would have the advantage of increasing the serum half-life of the construct as suggested by Lin and Anderson.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


5.	Claims 1-5, 7-8, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kufer et al (US 2011/0275787 A1, of record), Lum et al (BBMT, 18:1012-1022, 2012, of record), Lin et al (US 2011/0165161 A1, of record) and Andersen et al (JBC, 288(33):24277-24285, 2013), as applied to claims 1-2, 4-5, 7-8, 16 and 19-20 above and in further view of Cameron et al (US 2014/0128326 A1, of record).
Kufer et al teach bispecific antibodies comprising SEQ ID NO:132 which comprises the recited CDRs, VH and VL) that binds to CD3 and another antigen (see entire document, e.g., abstract, pages 44 and 61 and 3 and alignment). Kufer et al teach pharmaceutical compositions and kits comprising said antibodies (see pages 22-23).
RESULT 3
US-13-122-280A-185
; Sequence 185, Application US/13122280A
; Publication No. US20110275787A1
; GENERAL INFORMATION
;  APPLICANT: Micromet AG
;  TITLE OF INVENTION: Cross-species-specific single domain bispecific single chain
;  TITLE OF INVENTION:antibody
;  FILE REFERENCE: 42-99/PCT-US
;  CURRENT APPLICATION NUMBER: US/13/122,280A
;  CURRENT FILING DATE: 2011-07-15
;  PRIOR APPLICATION NUMBER: PCT/EP2009/062795
;  PRIOR FILING DATE: 2009-10-01
;  PRIOR APPLICATION NUMBER: 61/101,935
;  PRIOR FILING DATE: 2008-10-01
;  NUMBER OF SEQ ID NOS: 429
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 185
;  LENGTH: 249
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: VH-VL of I2C
US-13-122-280A-185

  Query Match             100.0%;  Score 1338;  DB 10;  Length 249;
  Best Local Similarity   100.0%;  
  Matches  249;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLKLSCAASGFTFNKYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLKLSCAASGFTFNKYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60

Qy         61 YYADSVKDRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYISYWAYWGQGTL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        121 VTVSSGGGGSGGGGSGGGGSQTVVTQEPSLTVSPGGTVTLTCGSSTGAVTSGNYPNWVQQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VTVSSGGGGSGGGGSGGGGSQTVVTQEPSLTVSPGGTVTLTCGSSTGAVTSGNYPNWVQQ 180

Qy        181 KPGQAPRGLIGGTKFLAPGTPARFSGSLLGGKAALTLSGVQPEDEAEYYCVLWYSNRWVF 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KPGQAPRGLIGGTKFLAPGTPARFSGSLLGGKAALTLSGVQPEDEAEYYCVLWYSNRWVF 240

Qy        241 GGGTKLTVL 249
              |||||||||
Db        241 GGGTKLTVL 249

Lum et al teach a bispecific antibody that binds to CD3 and the viral antigen CMV to treat or prevent CMV infection (see entire document, e.g., abstract).  
Lin et al teach fusing human serum albumin at the C-terminus to bispecific antibodies using a linker comprising GGGGS and fusing proteins to antibodies to increase their half-life (see entire document, e.g., abstract and page 10 and page 15) and HSA is a protein known to increase the serum half-life of proteins.
Andersen et al teach HSA fusion to antibodies was used to extend half-lives of antibody constructs (see page 24,278, left column).  
Cameron et al teach a human serum albumin variant of SEQ ID NO:114 which is 100% identical to instant SEQ ID NO: 7 and that SEQ ID NO:114 has 4 substitutions in it that increase affinity for its receptor to increase half-life.  Cameron et al also teach fusing human serum albumin to proteins to increase half-life of the conjugate (see pages 1-3, 6 and 34 and alignment).
RESULT 1
BBF82633
ID   BBF82633 standard; protein; 585 AA.
XX
AC   BBF82633;
XX
DT   03-JUL-2014  (first entry)
XX
DE   Human serum albumin mutant E492D/K573P/K574H/Q580K protein, SEQ: 114.
XX
KW   Albumin; anti-hiv; antiallergic; antiarthritic; antiasthmatic;
KW   antimicrobial-gen.; antipsoriatic; antiulcer; asthma; cancer;
KW   cardiac failure; cardiant; chronic granulomatous disease; condyloma;
KW   cystic fibrosis; cytostatic; dermatological; diagnostic test; dystonia;
KW   endocrine-gen.; gastrointestinal-gen.; genetic disorder;
KW   genetic-disease-gen.; growth disorder; growth-disorder-gen.;

KW   hepatotropic; hiv infection; imaging; immunostimulant; immunosuppressive;
KW   macular degeneration; metabolic disorder; metabolic-gen.; mucositis;
KW   multiple sclerosis; mutein; nanotechnology; neoplasm; neuroprotective;
KW   ophthalmological; osteopathic; osteoporosis; pharmaceutical;
KW   prophylactic to disease; protein engineering; protein production;
KW   psoriasis; respiratory-gen.; rheumatoid arthritis; sepsis; skin ulcer;
KW   therapeutic; virucide.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 492
FT                   /note= "Wild type Glu is replaced with Asp"
FT   Misc-difference 573
FT                   /note= "Wild type Lys is replaced with Pro"
FT   Misc-difference 574
FT                   /note= "Wild type Lys is replaced with His"
FT   Misc-difference 580
FT                   /note= "Wild type Gln is replaced with Lys"
XX
CC PN   US2014128326-A1.
XX
CC PD   08-MAY-2014.
XX
CC PF   08-NOV-2013; 2013US-00075104.
XX
PR   08-NOV-2012; 2012EP-00191856.
PR   09-NOV-2012; 2012US-0724669P.
XX
CC PA   (NOVO ) NOVOZYMES BIOPHARMA AS.
CC PA   (UYOS-) UNIV OSLO.
CC PA   (NOVO ) NOVOZYMES BIOPHARMA UK LTD.
CC PA   (NOVO ) NOVOZYMES AS.
XX
CC PI   Cameron J,  Delahay KA,  Nielsen JE,  Plumridge A,  Andersen JT;
XX
DR   WPI; 2014-H99191/34.
XX
CC PT   New polypeptide, their fragment or fusion polypeptide used in 
CC PT   composition, conjugate and nanoparticles for preventing, treating or 
CC PT   diagnosing, comprising variant albumin or their fragment.
XX
CC PS   Example 1; SEQ ID NO 114; 50pp; English.
XX
CC   The present invention provides a novel albumin variant protein, its 
CC   fragment or a fusion polypeptide which is used in a composition or a 
CC   conjugate for preventing, treating or diagnosing a condition in a 
CC   subject. The novel albumin variant or its fragment has an altered binding
CC   affinity to neonatal Fc receptor (FcRn) compared with the binding 
CC   affinity of a parent albumin or its fragment. The invention further 
CC   provides: a fusion polypeptide comprising the novel polypeptide and a 
CC   fusion partner polypeptide selected from therapeutic, prophylactic, 
CC   diagnostic, imaging or other beneficial moiety; a method for preparing 

CC   nanoparticle or microparticle comprising the novel polypeptide; a 
CC   conjugate comprising the novel polypeptide and a conjugation partner; a 
CC   composition comprising the novel polypeptide; a method for altering the 
CC   binding affinity to FcRn or half-life of a drug molecule in plasma; a 
CC   nucleic acid encoding the novel polypeptide or fusion polypeptide; a 
CC   vector comprising the nucleic acid; a host cell comprising the nucleic 
CC   acid; and a method for preventing, treating or diagnosing a condition in 
CC   a subject. The moiety of the fusion polypeptide and/or conjugate is 
CC   useful for treating, preventing or diagnosing proliferative diseases, 
CC   sepsis, genetic defects, growth failure, cystic fibrosis, metabolic 
CC   disorders, genital wart, granulomatous disease, heart failure, 
CC   hemophilia, hepatitis C, HIV, asthma, malignancy, rheumatoid arthritis, 
CC   macular degeneration, multiple sclerosis, mucositis, dystonia, 
CC   osteoporosis, psoriasis and skin ulcers in a subject. The present 
CC   sequence represents a human serum albumin (HSA) mutant 
CC   E492D/K573P/K574H/Q580K protein which is used in the composition or 
CC   conjugate for preventing, treating or diagnosing a condition in a 
CC   subject.
XX
SQ   Sequence 585 AA;

  Query Match             100.0%;  Score 3109;  DB 21;  Length 585;
  Best Local Similarity   100.0%;  
  Matches  585;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DAHKSEVAHRFKDLGEENFKALVLIAFAQYLQQCPFEDHVKLVNEVTEFAKTCVADESAE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DAHKSEVAHRFKDLGEENFKALVLIAFAQYLQQCPFEDHVKLVNEVTEFAKTCVADESAE 60

Qy         61 NCDKSLHTLFGDKLCTVATLRETYGEMADCCAKQEPERNECFLQHKDDNPNLPRLVRPEV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NCDKSLHTLFGDKLCTVATLRETYGEMADCCAKQEPERNECFLQHKDDNPNLPRLVRPEV 120

Qy        121 DVMCTAFHDNEETFLKKYLYEIARRHPYFYAPELLFFAKRYKAAFTECCQAADKAACLLP 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 DVMCTAFHDNEETFLKKYLYEIARRHPYFYAPELLFFAKRYKAAFTECCQAADKAACLLP 180

Qy        181 KLDELRDEGKASSAKQRLKCASLQKFGERAFKAWAVARLSQRFPKAEFAEVSKLVTDLTK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KLDELRDEGKASSAKQRLKCASLQKFGERAFKAWAVARLSQRFPKAEFAEVSKLVTDLTK 240

Qy        241 VHTECCHGDLLECADDRADLAKYICENQDSISSKLKECCEKPLLEKSHCIAEVENDEMPA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 VHTECCHGDLLECADDRADLAKYICENQDSISSKLKECCEKPLLEKSHCIAEVENDEMPA 300

Qy        301 DLPSLAADFVESKDVCKNYAEAKDVFLGMFLYEYARRHPDYSVVLLLRLAKTYETTLEKC 360

Db        301 DLPSLAADFVESKDVCKNYAEAKDVFLGMFLYEYARRHPDYSVVLLLRLAKTYETTLEKC 360

Qy        361 CAAADPHECYAKVFDEFKPLVEEPQNLIKQNCELFEQLGEYKFQNALLVRYTKKVPQVST 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 CAAADPHECYAKVFDEFKPLVEEPQNLIKQNCELFEQLGEYKFQNALLVRYTKKVPQVST 420

Qy        421 PTLVEVSRNLGKVGSKCCKHPEAKRMPCAEDYLSVVLNQLCVLHEKTPVSDRVTKCCTES 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 PTLVEVSRNLGKVGSKCCKHPEAKRMPCAEDYLSVVLNQLCVLHEKTPVSDRVTKCCTES 480

Qy        481 LVNRRPCFSALDVDETYVPKEFNAETFTFHADICTLSEKERQIKKQTALVELVKHKPKAT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 LVNRRPCFSALDVDETYVPKEFNAETFTFHADICTLSEKERQIKKQTALVELVKHKPKAT 540

Qy        541 KEQLKAVMDDFAAFVEKCCKADDKETCFAEEGPHLVAASKAALGL 585
              |||||||||||||||||||||||||||||||||||||||||||||
Db        541 KEQLKAVMDDFAAFVEKCCKADDKETCFAEEGPHLVAASKAALGL 585


Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to make a bispecific antibody that binds to CD3 comprising SEQ ID NO:132 and binds to CMV and further comprising HSA comprising SEQ ID NO:114 linked to the C-terminus with a GGGGS linker and pharmaceutical and kits comprising said construct.  In this case, one of skill would have recognized that the antibody that binds to CD3 comprising SEQ ID NO:132 has been established as effective in binding CD3 in bispecific antibodies to target cells expressing an antigen bound by the second binding domain, while CMV is a known antigen expressed on CMV virally infected cells, such that adding binding domains that bind CMV would be expected to create a construct that binds both T-cells and CMV infected cells which would have the advantage of treating CMV.  Furthermore, one of skill would have been motivated to add HSA comprising SEQ ID NO:114 of Cameron to the C-terminus as one would have expected that this addition would have the advantage of increasing the serum half-life of the construct even more than unmodified HSA.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.     


s 1-5, 7-8, 11, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kufer et al (b) (WO 2014/140368 A1), Lin et al (US 2011/0165161 A1, of record), Andersen et al (JBC, 288(33):24277-24285, 2013) and Cameron et al (US 2014/0128326 A1, of record).
Kufer et al teach bispecific antibodies comprising SEQ ID NO:46 which comprises an scFv that binds a viral antigen 100% identical to SEQ ID NO:2654, a peptide linker of 100% identical to SEQ ID NO:13 and an scFc that binds CD3 100% identical to SEQ ID NO:132 (see entire document, e.g., abstract, page 80). Kufer et al teach pharmaceutical compositions and kits comprising said antibodies (see pages 52 and 60).  Kufer et al teach fusion to the C-terminal a protein that increase the serum half-life (see page 24).
Lin et al teach fusing human serum albumin at the C-terminus to bispecific antibodies using a linker comprising GGGGS and fusing proteins to antibodies to increase their half-life (see entire document, e.g., abstract and page 10 and page 15) and HSA is a protein known to increase the serum half-life of proteins.
Andersen et al teach HSA fusion to antibodies was used to extend half-lives of antibody constructs (see page 24,278, left column).  
Cameron et al teach a human serum albumin variant of SEQ ID NO:114 which is 100% identical to instant SEQ ID NO: 7 and that SEQ ID NO:114 has 4 substitutions in it that increase affinity for its receptor to increase half-life.  Cameron et al also teach fusing human serum albumin to proteins to increase half-life of the conjugate (see pages 1-3, 6 and 34 and alignment).
RESULT 1
BBF82633
ID   BBF82633 standard; protein; 585 AA.
XX
AC   BBF82633;
XX
DT   03-JUL-2014  (first entry)
XX
DE   Human serum albumin mutant E492D/K573P/K574H/Q580K protein, SEQ: 114.
XX
KW   Albumin; anti-hiv; antiallergic; antiarthritic; antiasthmatic;
KW   antimicrobial-gen.; antipsoriatic; antiulcer; asthma; cancer;
KW   cardiac failure; cardiant; chronic granulomatous disease; condyloma;
KW   cystic fibrosis; cytostatic; dermatological; diagnostic test; dystonia;
KW   endocrine-gen.; gastrointestinal-gen.; genetic disorder;
KW   genetic-disease-gen.; growth disorder; growth-disorder-gen.;
KW   hematological-gen.; hemophilia; hepatitis c virus infection;
KW   hepatotropic; hiv infection; imaging; immunostimulant; immunosuppressive;
KW   macular degeneration; metabolic disorder; metabolic-gen.; mucositis;
KW   multiple sclerosis; mutein; nanotechnology; neoplasm; neuroprotective;
KW   ophthalmological; osteopathic; osteoporosis; pharmaceutical;
KW   prophylactic to disease; protein engineering; protein production;
KW   psoriasis; respiratory-gen.; rheumatoid arthritis; sepsis; skin ulcer;
KW   therapeutic; virucide.

OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 492
FT                   /note= "Wild type Glu is replaced with Asp"
FT   Misc-difference 573
FT                   /note= "Wild type Lys is replaced with Pro"
FT   Misc-difference 574
FT                   /note= "Wild type Lys is replaced with His"
FT   Misc-difference 580
FT                   /note= "Wild type Gln is replaced with Lys"
XX
CC PN   US2014128326-A1.
XX
CC PD   08-MAY-2014.
XX
CC PF   08-NOV-2013; 2013US-00075104.
XX
PR   08-NOV-2012; 2012EP-00191856.
PR   09-NOV-2012; 2012US-0724669P.
XX
CC PA   (NOVO ) NOVOZYMES BIOPHARMA AS.
CC PA   (UYOS-) UNIV OSLO.
CC PA   (NOVO ) NOVOZYMES BIOPHARMA UK LTD.
CC PA   (NOVO ) NOVOZYMES AS.
XX
CC PI   Cameron J,  Delahay KA,  Nielsen JE,  Plumridge A,  Andersen JT;
XX
DR   WPI; 2014-H99191/34.
XX
CC PT   New polypeptide, their fragment or fusion polypeptide used in 
CC PT   composition, conjugate and nanoparticles for preventing, treating or 
CC PT   diagnosing, comprising variant albumin or their fragment.
XX
CC PS   Example 1; SEQ ID NO 114; 50pp; English.
XX
CC   The present invention provides a novel albumin variant protein, its 
CC   fragment or a fusion polypeptide which is used in a composition or a 
CC   conjugate for preventing, treating or diagnosing a condition in a 
CC   subject. The novel albumin variant or its fragment has an altered binding
CC   affinity to neonatal Fc receptor (FcRn) compared with the binding 
CC   affinity of a parent albumin or its fragment. The invention further 
CC   provides: a fusion polypeptide comprising the novel polypeptide and a 
CC   fusion partner polypeptide selected from therapeutic, prophylactic, 
CC   diagnostic, imaging or other beneficial moiety; a method for preparing 
CC   the albumin variant polypeptide, its fragment or fusion polypeptide; a 
CC   nanoparticle or microparticle comprising the novel polypeptide; a 
CC   conjugate comprising the novel polypeptide and a conjugation partner; a 
CC   composition comprising the novel polypeptide; a method for altering the 
CC   binding affinity to FcRn or half-life of a drug molecule in plasma; a 
CC   nucleic acid encoding the novel polypeptide or fusion polypeptide; a 
CC   vector comprising the nucleic acid; a host cell comprising the nucleic 
CC   acid; and a method for preventing, treating or diagnosing a condition in 
CC   a subject. The moiety of the fusion polypeptide and/or conjugate is 

CC   sepsis, genetic defects, growth failure, cystic fibrosis, metabolic 
CC   disorders, genital wart, granulomatous disease, heart failure, 
CC   hemophilia, hepatitis C, HIV, asthma, malignancy, rheumatoid arthritis, 
CC   macular degeneration, multiple sclerosis, mucositis, dystonia, 
CC   osteoporosis, psoriasis and skin ulcers in a subject. The present 
CC   sequence represents a human serum albumin (HSA) mutant 
CC   E492D/K573P/K574H/Q580K protein which is used in the composition or 
CC   conjugate for preventing, treating or diagnosing a condition in a 
CC   subject.
XX
SQ   Sequence 585 AA;

  Query Match             100.0%;  Score 3109;  DB 21;  Length 585;
  Best Local Similarity   100.0%;  
  Matches  585;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DAHKSEVAHRFKDLGEENFKALVLIAFAQYLQQCPFEDHVKLVNEVTEFAKTCVADESAE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DAHKSEVAHRFKDLGEENFKALVLIAFAQYLQQCPFEDHVKLVNEVTEFAKTCVADESAE 60

Qy         61 NCDKSLHTLFGDKLCTVATLRETYGEMADCCAKQEPERNECFLQHKDDNPNLPRLVRPEV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NCDKSLHTLFGDKLCTVATLRETYGEMADCCAKQEPERNECFLQHKDDNPNLPRLVRPEV 120

Qy        121 DVMCTAFHDNEETFLKKYLYEIARRHPYFYAPELLFFAKRYKAAFTECCQAADKAACLLP 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 DVMCTAFHDNEETFLKKYLYEIARRHPYFYAPELLFFAKRYKAAFTECCQAADKAACLLP 180

Qy        181 KLDELRDEGKASSAKQRLKCASLQKFGERAFKAWAVARLSQRFPKAEFAEVSKLVTDLTK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KLDELRDEGKASSAKQRLKCASLQKFGERAFKAWAVARLSQRFPKAEFAEVSKLVTDLTK 240

Qy        241 VHTECCHGDLLECADDRADLAKYICENQDSISSKLKECCEKPLLEKSHCIAEVENDEMPA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 VHTECCHGDLLECADDRADLAKYICENQDSISSKLKECCEKPLLEKSHCIAEVENDEMPA 300

Qy        301 DLPSLAADFVESKDVCKNYAEAKDVFLGMFLYEYARRHPDYSVVLLLRLAKTYETTLEKC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 DLPSLAADFVESKDVCKNYAEAKDVFLGMFLYEYARRHPDYSVVLLLRLAKTYETTLEKC 360

Qy        361 CAAADPHECYAKVFDEFKPLVEEPQNLIKQNCELFEQLGEYKFQNALLVRYTKKVPQVST 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 CAAADPHECYAKVFDEFKPLVEEPQNLIKQNCELFEQLGEYKFQNALLVRYTKKVPQVST 420

Qy        421 PTLVEVSRNLGKVGSKCCKHPEAKRMPCAEDYLSVVLNQLCVLHEKTPVSDRVTKCCTES 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 PTLVEVSRNLGKVGSKCCKHPEAKRMPCAEDYLSVVLNQLCVLHEKTPVSDRVTKCCTES 480

Qy        481 LVNRRPCFSALDVDETYVPKEFNAETFTFHADICTLSEKERQIKKQTALVELVKHKPKAT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 LVNRRPCFSALDVDETYVPKEFNAETFTFHADICTLSEKERQIKKQTALVELVKHKPKAT 540

Qy        541 KEQLKAVMDDFAAFVEKCCKADDKETCFAEEGPHLVAASKAALGL 585
              |||||||||||||||||||||||||||||||||||||||||||||
Db        541 KEQLKAVMDDFAAFVEKCCKADDKETCFAEEGPHLVAASKAALGL 585


Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to make a bispecific antibody that comprises the amino acid sequence of SEQ ID NO:46 of Kufer (b) followed by a linker comprising GGGGS and further comprising HSA comprising SEQ ID NO:114 of Cameron and pharmaceutical and kits comprising said construct.  In this case, one of skill would have been motivated to add HSA comprising SEQ ID NO:114 of Cameron to the C-terminus as one would have expected that this addition would have the advantage of increasing the serum half-life of the construct even more than unmodified HSA.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.     

Response to Arguments
7.  	In the response, Applicant traverses the rejections and argues that the instant constructs are patentable because the prior art does not teach or suggest that dimerization or multimerization is sterically impaired by the fusion of an albumin to the C terminus of their antibody construct which is an advantage not taught by the prior art.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. dimerization or multimerization is sterically impaired by the fusion of an albumin to the C terminus of their antibody construct) are not recited in the rejected claim(s).  Notably, this limitation is not recited in the claims and the claimed structure is not positively limited to structures that necessarily have this function. Accordingly, the claims 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response further to applicant's argument that this is an advantage not taught in the prior art, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Here, the prior art taught the advantage of adding HSA to antibody constructs to improve the serum half-life of the antibody, so the rejection is not based on improper hindsight reasoning.
Applicant further argues that Lum teaches away from the claimed antibody because a monomeric form of their antibody lacked specific cytotoxicity and is not preferred.
The argument is not found persuasive because it is noted that the features upon which applicant relies (a monomeric form of an antibody) are not recited in the rejected claim(s).  Notably, this limitation is not recited in the claims and the claimed structure is not positively limited to structures that necessarily have this function. Accordingly, the claims encompass monomeric and dimeric forms, so arguing Lum teaches away from monomeric forms is not sufficient to establish patentability.  It is further unclear on what basis Applicant submits that Lum teaches a monomeric form in not preferred as Lum does not appear to set forth preferences after review of their document and Applicant does not quote a section of Lum saying their preferences.
Applicant further argues that Lin teaches away from fusing HSA to the C-terminus in Figure 18 because an antibody with such a fusion is less effective.
In response, Lin does not state that the change in effectiveness is a reason to not fuse HSA to an antibody.  Notably, HSA stands for human serum albumin and the construct was tested in a mouse model in Figure 18, where an HSA construct would not have the same function as when administered to a human, so the data in Figure 18 cannot show the effectiveness of an HSA antibody construct in humans or teach away from making such a construct.  Furthermore, the construct was still effective at reduction tumor burden, so that does not teach that such a construct is ineffective or teach away from making such a construct.
Furthermore, Applicant appears to be submitting that the advantage of a reduction of the activation of T cells is unexpected, but no evidence or reasoning has been provided to establish that such properties are unexpected or why they are unexpected.  

Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must. be established by factual evidence." See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See MPEP § 2145 generally for case law pertinent to the consideration of applicant's rebuttal arguments.
Accordingly, this argument is not found persuasive as well.
Accordingly, after careful and complete consideration of Applicant’s response and the record as a whole, these rejections are being maintained.


Conclusion


8.	No claims are allowed.  The prior art of record is considered pertinent to Applicant’s disclosure.  Muller et al (JBC, 282(17):12650-12660, 2007, IDS) teach bispecific antibodies that bind to CD3 further comprising HSA for improving pharmacokinetics of the molecules (see entire document, e.g., abstract and Fig. 1).

9.	All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,						
Brad Duffy						
571-272-9935					

/Brad Duffy/
Primary Examiner, Art Unit 1643
December 30, 2021